Exhibit 10.9.4

AGREEMENT

This Purchase Option Agreement (this “Agreement”) is made and entered into as of
the 3rd day of January, 2013 but is effective as of the 2nd day of November,
2012 (the “Effective Date”), by and between WYNN RESORTS, LIMITED, a Nevada
corporation, with offices at 3131 Las Vegas Boulevard South, Las Vegas, Nevada
(the “Company”) and STEPHEN A. WYNN, an individual (“Wynn”). The Company and
Wynn are sometimes referred to herein as the “parties” and each a “party.”

R E C I T A L S

 

A. The Company previously granted Wynn an option to purchase an approximate two
acre tract of land (the “Wynn Home Site Land”) at fair market value located on
the Wynn Las Vegas golf course land (the “Golf Course Land”) for the purpose of
building a personal residence (the “Existing Purchase Option”).

 

B. On September 18, 2012, in connection with the termination of certain
financing arrangements of Wynn Las Vegas, LLC, an indirect wholly-owned
subsidiary of the Company (“WLV”), and the release of liens thereunder, WLV
distributed to Wynn Resorts Holdings, LLC, a direct wholly-owned subsidiary of
the Company (“Holdings”), among other things, all of the equity interests in
Wynn Golf, LLC, including all right, title and interest in, and to, the Golf
Course Land (the “Distribution”).

 

C. The Company, through its direct wholly-owned subsidiaries, owns or may own
aircraft for use in its operations (each, an “Aircraft”).

 

D. The Compensation Committee and the Audit Committee of the Company have
determined that it is in the best interests of the Company, and Wynn has agreed,
to terminate the Existing Purchase Option and instead grant Wynn the option to
purchase any or all of the Aircraft on the terms set forth herein.

In consideration of the premises and mutual covenants contained herein, the
parties agree as follows:

 

  1. Termination and Grant of Purchase Option.

1.1 Termination of Existing Purchase Option; Release of Claims. The parties
hereby terminate the Existing Purchase Option effective as of the Effective
Date. Wynn hereby releases and discharges the Company and its affiliates,
together with all principals, officers, agents, attorneys, servants, employees
and assigns and/or representatives of the Company and its affiliates from any
and all claims, demands or causes of actions, known or unknown, which Wynn may
now have or may hereafter have with respect to the Wynn Home Site Land and/or
the Existing Purchase Option.

1.2 Grant of Aircraft Purchase Option.

(a) In consideration of the termination of the Existing Purchase Option and
release of claims thereunder, during the period from the Effective Date through
to the date of termination of that certain Employment Agreement between the
Company and Wynn, dated as of October 4, 2002, as amended from time to time (the
“Aircraft Purchase Option Term”), Wynn shall have the right to elect, by written
notice to the Company (the “Option Exercise Notice”), to purchase any or all of
the Aircraft, at a price equal to such Aircraft’s book value as shown on the
Company’s financial statement as of the Option Exercise Notice date, within 30
days of the Option Notice Exercise Date (the “Purchase Price Notice”).

(b) The purchase shall be effected as follows: (i) the parties shall mutually
agree upon closing date within 30 days after the date of the Purchase Price
Notice, (ii) on the closing date, Wynn shall pay in cash the Purchase Price in
U.S. dollars by wire transfer of immediately available funds to the account
specified by the Company, and (iii) the parties shall execute such agreements
and related documents as are reasonably necessary to complete the purchase and
transfer all right, title and interest in and to the Aircraft being purchased
free and clear of all liens.



--------------------------------------------------------------------------------

(c) Under no circumstances shall this Agreement be interpreted to represent a
present property interest in the Aircraft and shall not limit the Company’s
right to sell or otherwise dispose of an Aircraft prior to the delivery of an
Option Exercise Notice. Wynn shall have no right to deliver an Option Exercise
Notice to the Company for an Aircraft that is subject to a fully executed
aircraft sale agreement between the Company (or its affiliates) and a bona fide
third party purchaser for such Aircraft.

2. Notices. Any notice to be given pursuant to this Agreement by either party to
the other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested, or
facsimile. Notice by mail shall be sent concurrently with any facsimile notice.
Notices shall be addressed to the parties at the address specified below, but
each party may change its address by written notice in accordance with this
paragraph. Notices delivered personally shall be deemed communicated as of
actual receipt; facsimile notices (with a concurrent mailing) shall be deemed
communicated three (3) days after mailing.

To Wynn:

Stephen A. Wynn

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

To the Company:

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: Kim Sinatra - General Counsel

3. Miscellaneous.

3.1 Choice of Law. This Agreement shall be deemed to be made and shall be
construed in accordance with the laws of the State of Nevada, without reference
to its conflict of laws provisions.

3.2 Headings. The headings contained in this Agreement are for convenience of
reference only and are not to be given any legal effect and shall not affect the
meaning or interpretation of this Agreement.

3.3 Severability. If any portion of this Agreement is in conflict with any
applicable federal or state law now in force or hereafter enacted, such
provision shall become inoperative, but all other provisions of this Agreement
shall remain in full force and effect.

3.4 Assignment. The Company may assign or otherwise transfer this Agreement only
to an Affiliate or to the successor of all or a substantial portion of the
business of the Company relating to this Agreement, and Wynn may assign or
otherwise transfer this Agreement only to his heir(s) or other person or entity
that succeeds to any rights that Wynn retains, which successor(s) in either such
case shall thereafter be deemed substituted for Wynn hereunder effective upon
such assignment.

3.5 Construction. For purposes of construction of this Agreement, the language
herein shall be deemed to be the language of all parties, and no party shall be
deemed to be the drafting party.

3.6 written Amendments. This Agreement may be amended only by written agreement,
executed by both parties.

3.7 Entire Agreement. This Agreement constitutes the entire understanding
between the parties, and supersedes and replaces any and all prior written and
oral agreements, including without limitation with respect to the Existing
Purchase Option. There are no other terms and conditions except those set forth
herein.

 

2



--------------------------------------------------------------------------------

In Witness Whereof, the parties have caused this Agreement to be duly executed
as of the Effective Date.

 

WYNN:     WYNN RESORTS, LIMITED:

/s/ Stephen A. Wynn

   

/s/ Marc Schorr

 

   

 

Stephen A. Wynn     By   Marc Schorr     Its   C.O.O.

 

3